Citation Nr: 1512953	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a mid-back disorder. 

2.  Entitlement to service connection for dementia. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefits currently sought on appeal.  

Initially, the Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge in November 2013.  The Veteran failed to appear for this hearing without explanation.  The Veteran's attorney then submitted a December 2013 appellate brief and stated that the Veteran had no further evidence to submit.  As such, his hearing request is considered withdrawn and the Board can proceed with his appeal.  38 C.F.R. § 20.702(d) (2014).    

The issues of entitlement to service connection for dementia, an acquired psychiatric disorder, and diabetes mellitus, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a mid-back disorder that had its onset in service, manifested within one year of separation from service, or is otherwise etiologically related to service. 



CONCLUSION OF LAW

The criteria for the grant of service connection for a mid-back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

VA's duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2012 that informed him of his duty and VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment and personnel records have been associated with the claims file.  The Veteran's pertinent VA treatment records have also been associated with the claims file.  The Veteran has not identified any pertinent treatment records that remain outstanding.  As such, the Board finds that it can proceed with adjudication of the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

The Board acknowledges that the Veteran has not been provided a VA examination nor has VA obtained a medical opinion with regard to his service connection claim for his back disorder.  In the instant case, this duty has not been triggered.  The Veteran's service treatment records are silent for complaints of or treatment for a mid-back disorder.  Moreover, there is no competent and credible probative evidence of record suggesting that the Veteran's claimed back condition is related to service or began in service.  The evidence of record contains only lay conclusory, generalized statements regarding an association with service.  Accordingly, no examination or medical opinion is required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).     

Service Connection Claim for Back Disorder 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In the instant case, the Veteran and his wife assert that he has a back disorder that is related to service, specifically from carrying heavy objects.  

Initially, the Board notes that the Veteran's medical records provide a diagnosis of midthoracic spine degenerative disc disease and therefore, he has a current disability. 

The Board notes that the Veteran's service treatment records are silent for complaints of or treatment for a mid-back disorder.  The Veteran's September 1963 separation examination report noted a normal spine evaluation and there were no notations of pertinent defects or diagnoses.  

The Veteran's VA treatment records are associated with the claims file.  They do not provide a medical opinion linking the Veteran's diagnosed mid-back disorder to service.  

In a December 2011 lay statement, the Veteran contends that his back condition was caused by lifting heavy objects in service.  The Veteran's wife, in a December 2013 statement, contends that the Veteran reported to her that while in service his back hurt from carry heavy objects but he was told to "quit whining" and that he would be "written up for malingering" if he continued to complain.    

Initially, the Board notes that the Veteran and his wife are not competent to associate any back pain that he may have had in service to his currently diagnosed back disorder as it has not been demonstrated that they have the required medical expertise.  Jandreau, 492 F.3d at 1377.  The Board does not find the allegation that the Veteran would be disciplined for complaining of back symptoms probative or credible as the Veteran's service treatment records reveal complaints of several conditions other than a mid-back disorder.  Moreover, the Veteran's treatment records do not reveal a diagnosis of a mid-back disorder until several decades after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  
 
In light of the foregoing, the Board finds that there is no competent and credible evidence of record indicating that the Veteran had mid-back pain in service, that a mid-back disorder manifested within one year of separation from service, or that his currently diagnosed mid-back disorder is related to service.  The Board thus finds that the preponderance of the evidence is against the claim for service connection for a mid-back disorder and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Entitlement to a mid-back disorder, to include midthoracic spine degenerative disc disease, is denied.  


REMAND

Initially, the Board finds that the issue of entitlement to service connection for dementia must be remanded.  The attorney's theory is that the Veteran had a skull fracture prior to service and that the Veteran experienced symptoms associated with this skull fracture that were aggravated during service and eventually caused the Veteran's dementia.  It also appears that the attorney contends that the Veteran's behavioral problems could have been early manifestations of dementia.  A December 1959 service treatment record states that the Veteran had a skull fracture at the age of 17.  Service treatment records also reveal complaints of a lethargic condition and sleeping problems, pharyngitis infections, eye trouble, neck injury, and headaches.  The Veteran's personnel records reveal behavioral problems during service.  In light of Veteran's contention and the service records, the Board finds that a VA examination is warranted in order to determine whether the Veteran's dementia had its onset in or is related to service.    

In regards to the psychiatric claim, the contention is that the Veteran was threatened with personal assault during service if he went down to the "ship's hold" and that this fear caused his current psychiatric condition.  The Veteran's wife states that the Veteran had shared this information with her prior to his dementia.  The attorney asserts that the Veteran's allegation is corroborated by the service records due to negative performance reviews, a December 1960 notation of disobeying a direct order to "go to work in the reefers," a January 1961 summary court martial, and an April 1963 notation of a personality problem.  The Board found documentation of the January 1961 summary court martial and the April 1963 notation of a personality problem in the service records but cannot locate the December 1960 record cited by the attorney.  In light of the state of the record and the Veteran's contention, the Board finds that a remand is in order to allow the RO to associate any outstanding service records, to include clinical mental health records, and to afford the Veteran a VA examination to determine the nature, onset, and etiology of any acquired psychiatric disorder found to be present.  

The December 2013 statement by the Veteran's wife suggests the existence of treatment records reflecting a long standing history of diabetes.  These should be sought.  

Moreover, the claim of entitlement to TDIU must also be remanded as the service connection claims are remanded.    

Accordingly, the case is REMANDED for the following action:

1.  Clarify the places at which the Veteran received treatment for the claimed disabilities since his discharge from service, the records of which should be sought.

2.  Associate with the claims file records of VA treatment dated prior to January 2012 and since July 2013 regarding the Veteran's dementia, acquired psychiatric disorders, and diabetes.  If records are unavailable, document the unavailability within the claims file. 

3.  Take appropriate measures, including contacting the Veteran's representative, to locate the service record which states that the Veteran disobeyed an order "to go to work in the reefers."  This service record is cited by the attorney in the December 2013 appellate brief and it appears that the service record may be dated December 9, 1960.  If the record is unavailable, document the unavailability within the claims file.

4.  Take appropriate measures to locate any other outstanding service records, to include any clinical mental health treatment records relating to the Veteran.  If additional records are unavailable, document the unavailability within the claims file.  

5.  Provide the Veteran with appropriate notice in regards to his claimed in-service personal assault.  

6.  Then, schedule the Veteran for an appropriate VA psychiatric examination to address the nature, onset, and etiology of any acquired psychiatric disorder found to be present. 

The examiner should note that the Veteran is currently diagnosed with dementia.  The attorney's contention is that prior to the dementia, the Veteran told his wife that he was threatened with personal assault during service.  The attorney cites to behavioral problems during service as evidence of the threatened assault, including a January 1961 summary court martial and November 1960 and May 1961 notations of unsatisfactory performance.  An April 1963 service treatment record includes a notation of a personality problem.  

The examiner should review the Veteran's claims file, and after conducting an appropriate examination of the Veteran, the examiner should discuss the significance, if any, of the Veteran's behavioral problems noted in service in relation to the alleged in-service personal assault.  

The examiner should state whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, the stressors identified as producing that disorder should be set forth.  If the Veteran does not have PTSD, the elements of the criteria for that diagnosis that are lacking should be set forth. 

In the event of the Veteran having psychiatric disorder(s) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not any such disorder is related to or had its onset in service.  

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.   

7.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his dementia.  All appropriate testing should be conducted. 

The attorney's theory is that the Veteran had a skull fracture prior to service and that the Veteran experienced symptoms associated with this skull fracture that were aggravated during service and eventually caused the Veteran's dementia.  It also appears that the attorney contends that the Veteran's behavioral problems could have been an early manifestation of dementia.  The service records reveal behavioral problems, headaches (August 1960 record), pharyngitis infections (January 1960 and March 1960 records), eye trouble (January 1960 record), neck injury (February 1963 record), and lethargic condition and sleeping problems (August 1960 and September 1962 records).  

The examiner should discuss the contention that the above noted symptoms could have been symptoms of a traumatic brain injury which eventually caused the dementia or that these symptoms could have been initial manifestations of the dementia.  

Based on examination of the Veteran and review of the claims file, the examiner shall then opine as to whether it is at least as likely as not that the Veteran's dementia had its onset in service or is etiologically related to service.  
An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.   

8.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


